DETAILED ACTION
This is responsive to the RCE filed 22 February 2021.
Claims 1-3, 5-9 and 11-12 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-9 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose outputting, via the hardware processor, a batch file based on processing of the selected transcription template, the payor, and the amount, wherein the output batch file is verifiable and a machine learning module monitors changes made to said output batch file post verification of the output batch file so as to train the artificial intelligence engine to adapt with the changes made in the output batch file, wherein the artificial intelligence engine mines previous electronic medical record (EMR) data with complaint identified with the diagnosis to indicate said treatment to the physician for clinical decision support as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abedini et al. (USPN 9,424,532) discloses a machine learning model which may include user preference for a predefined set of features associated with a user's health condition and health care provider preference for predefined set of features in treating the user's health condition. The machine learning model may predict one or more of a health care providers that provide treatment for the user's health condition that matches the user's preference. The machine learning model may be retrained based on one or more of feedback from the user, the health care providers, and updated traits of the users and the health care providers.
Allen et al. (US PGPub 2018/0322249) discloses configuring content with the initial content of drug interaction resources, the content may be updated through a machine learning process so as to adjust or modify the information contained therein based on information obtained from future processing of the corpus/corpora and/or user feedback obtained from one or more users, which in many cases will be medical practitioners but may also include patients themselves, health insurance users, governmental organization users, or any other authorized user that may provide such feedback for modifying the content of the drug interaction resources such that the new or updated content will be applied to future evaluations of drug-to-drug interactions when evaluating candidate treatments for patients.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.